  Case 15-41449           Doc 48      Filed 07/16/20 Entered 07/16/20 14:26:06              Desc Main
                                        Document     Page 1 of 2
                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re: Roudell Kirkwood                            )           Case No. 15-41449
                                                   )
                                                   )           Chapter 13
                                                   )
                      Debtor                       )           Judge A. Benjamin Goldgar
                                                   )

  TRUSTEE’S REPLY TO STATE BANK OF THE LAKES’ RESPONSE TO TRUSTEE’S NOTICE OF FINAL CURE
                                   UNDER RULE 3002.1 (f)

           Glenn Stearns, Chapter 13 Standing Trustee, replies to State Bank of the Lakes’ response as
follows:

    1. On December 8, 2015, the debtor filed petition under Chapter 13.

    2. Debtor’s Schedule D lists State Bank of the Lakes as the holder of debtor’s first and second

           mortgage on their primary residence.

    3. Without any objections filed, the court confirmed the plan dated 4/28/16 [docket #31] on

           4/29/16.

    4. The debtor’s confirmed plan listed $40,961.00 and $5,000.00 in Section E paragraph 5 in arrears

           owed to State Bank of the Lakes on debtor’s first and second mortgage.

    5. State Bank of the Lakes never filed a proof of claim.

    6. On 4/22/16 debtor’s attorney filed timely proof of claims on behalf of State Bank of the Lakes,

           listing $40,961.00 and $5,000.00 in arrears.

    7. The Trustee paid, and State Bank of the Lakes accepted, $40,961.00 for the first mortgage and

           $5,000.00 for the second mortgage per the terms of the confirmed plan.

    8. State Bank of the Lakes recently participated in this case by entering into an Agreed Repayment

           Order on 2/19/20. No mention of any discrepancy in the arrears amounts was given.

    9. The Trustee’s office filed a Notice of Final Cure Payment per Rule 3002.1 on 6/19/20.

    10. State Bank of the Lakes filed a response to the cure notice on 7/10/20.
  Case 15-41449        Doc 48       Filed 07/16/20 Entered 07/16/20 14:26:06               Desc Main
                                      Document     Page 2 of 2


   11. In their response, State Bank of the Lakes states they disagree that the debtor paid in full the

       amount required to cure the prepetition default of the creditor’s claim, and further lists the

       total prepetition amount remaining unpaid as of the date of the response as $26,532.22 on the

       first mortgage and $9,149.98 on the second mortgage.

   12. Section B.2.(a) of the confirmed plan states: “If the debtor pays the cure amount specified in

       Paragraph 5 of Section E, while timely making all required postpetition payments, the mortgage

       will be reinstated according to its original terms, extinguishing any right of the mortgagee to

       recover any amount alleged to have arisen prior to the filing of the petition.”

   13. The debtor has paid the cure amount specified in Paragraph 5 of Section E of the confirmed plan

       and according to State Bank of the Lakes’ response the debtor is current with all postpetition

       payments.


                                                         Respectfully Submitted;


                                                         /s/ Glenn Stearns
                                                         FOR: Glenn Stearns, Chapter 13 Trustee



Glenn Stearns, Chapter 13 Trustee
801 Warrenvill Road, Suite 650
Lisle, IL 60532-4350
